  8:19-cr-00028-BCB-MDN Doc # 216 Filed: 03/11/21 Page 1 of 1 - Page ID # 735




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                  8:19-CR-28

        vs.
                                                                  JUDGMENT
JOSHUA BRITT,

                       Defendant.


       In accordance with the Court’s Memorandum and Order (Filing 215), Defendant’s Motion

under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody

(Filing 190), Motion for Appointment of Counsel (Filing 196), Motion for Evidentiary Hearing

(Filing 197), Motion for Discovery (Filing 200), and Motion for Compassionate Release (Filing

201) are all denied.

   Dated this 11th day of March, 2021.

                                                   BY THE COURT:


                                                   ___________________________
                                                   Brian C. Buescher
                                                   United States District Judge




                                              1
